Title: Aylett Hawes to James Madison, 1 March 1832
From: Hawes, Aylett
To: Madison, James


                        
                            
                                Dr Sir,
                            
                            
                                
                                    
                                
                                
                            
                        
                        I have deposited $1650 in the Farmers Bank of Fredericksburg subject to your check. Mr John Lee of Ky
                            requested me to contrive it to you by some means & I have thought this mode would be most convenient to you—With
                            profound respect, 
                        
                           
                            
                        
                        
                            
                                Aylett Hawes
                            
                        P. S. It will be pleasing to me to hear that you have received the money, by a few lines addressed to me at King William
                            Court House Virginia
                        
                            
                                A. H.
                            
                        
                                
                            
                        
                    